DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1, Claims 1 – 15 are drawn towards an Endovascular coil, an endovascular coil, and is classified in B21F1/023.
Group 2, Claims 16 - 19 are drawn towards an Embolic coil, and is classified in B21F 33/02.
Group 3, Claims 20 - 23 are drawn towards a method for fabricating an Endovascular coil, and is classified in A61B2017/00526.
The inventions are independent or distinct, each from the other because:
Inventions Group 1 and Group 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination Group 1 has separate utility such as it does not require: “first and second major axis are substantially parallel to each other, and wherein the second loop is rotated about the second major axis, and wherein the first and second loops form a figure 8 shape.” 
Group 2 does not require: “an inflection region wherein a portion of the first loop transitions into a portion of the second loop, and the first axis is substantially parallel to a major axis of the first loop.” See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions Group 3 and Group 1 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: 
(1) that the process as claimed can be used to make another and materially different product or 
(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the product as claimed can be made by another and materially different process such as one that does not require:  “securing a first end of a coil wire to a first rod of a mandrel, wherein the mandrel comprises the first rod and a second rod; routing the wire around the first and second rods to create multiple figure 8 wire patterns on the first and second rods; rotating one of the first and second rods about a point of rotation by a first degree of rotation, wherein the point of rotation is substantially located on a longitudinal axis of one of the multiple figure 8 wire patterns; and heat setting the multiple figure 8 wire patterns while being rotated in the mandrel by the first degree of rotation.” 
Inventions Group 3 and Group 2 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: 
(1) that the process as claimed can be used to make another and materially different product or 
(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the product as claimed can be made by another and materially different process such as one that does not require: “securing a first end of a coil wire to a first rod of a mandrel, wherein the mandrel comprises the first rod and a second rod; routing the wire around the first and second rods to create multiple figure 8 wire patterns on the first and second rods; rotating one of the first and second rods about a point of rotation by a first degree of rotation, wherein the point of rotation is substantially located on a longitudinal axis of one of the multiple figure 8 wire patterns; and heat setting the multiple figure 8 wire patterns while being rotated in the mandrel by the first degree of rotation.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and /or 35 U.S.C 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

All independent Claims are generic to the following disclosed patentably distinct species:  
Select ONLY ONE of the following either A-1 through A-10 species or B or C:
Species A: 		Endovascular coil having at least one loop with an undulating shape a first loop; a second loop; and an inflection region where a portion of the first loop transitions into a portion of the second loop.
Species A-1:	Figs 1A and 1B have two loops in different planes.
Species A-2:	Figs 2A and 2B have a figure 8 pattern.
Species A-3:	Fig 2C has at least one loop with an undulating shape. Coil  is a twisted figure 8 coil with bottom loop rotated about longitudinal axis at 90 degrees.
Species A-4:	Fig 4 has one or more stress points in one or more of the loops.
Species A-5:	Fig 5 is a overlapping (touching) transition area and a closed loop architecture.
Species A-6:	Fig 6 has a closed loop architecture, non-overlapping transition area where both loops have a clockwise path.
Species A-7:	Fig 7B has a different type of transition area.
Species A-8:	Fig 8 includes 4 loops in upper portion and 3 loops in lower portion, and can be fabricated to have any number of loops in each of the upper and lower portions.
Species A-9:	Fig 9 includes a first portion and a second portion where the first portion includes two or more loops and two or more loops can have the same loop diameter.
Species A-10:	Figs 10A - 10H include a process 1000 for winding the twisted figure 8 coil around a mandrel or rod.
Species B: 		Framing coil can be used to perform the following functions: (1) provide a stable frame within the confines of the aneurysm into which subsequent coils can be placed; (2) provide adequate loop coverage across the neck of the aneurysm; and (3) prevent loops from crossing the center of the aneurysm (which can create compartments within the aneurysm that require additional catheter manipulation, prolonging the procedure and increasing the risk of aneurysm rupture).
Species C: 		Embolic coils includes a first loop having a first major axis; and a second loop connected to the first loop, the second loop having a second major axis, wherein the first and second major axis are substantially parallel to each other, and wherein the second loop is rotated about the second major axis, and wherein the first and second loops form a twisted FIG. 8 shape.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726    

03/09/2022